Citation Nr: 9915824	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  94-39 806	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than February 21, 
1992, for the grant of entitlement to service connection for 
bilateral optic nerve atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1950 to September 1952.

2.	On May 21, 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).

On May 21, 1999, the Board received a communication from the 
veteran, dated April 26, 1999, in which he indicated that, 
"the VARO in San Juan has recently sent me a letter dated: 
04/19/99 that indicates my appeal is going forward to BVA.  
This does not need to be forwarded.  To the best of my 
knowledge all benefits have been granted."  The Board also 
received another communication from the veteran on May 21, 
1999, dated on that date, in which the veteran requested, 
"Please drop my appeal."

Accordingly, the Board finds that the appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The veteran's appeal on the issue of entitlement to an 
effective date earlier than February 21, 1992, for the grant 
of entitlement to service connection for bilateral optic 
nerve atrophy is dismissed.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Error! Not a valid link.


